The opinion of the court was delivered by
Van Syckel, J.
This certiorari brings up for review the judgment of a justice of the peace in Atlantic City against the prosecutor for cruelty to a dog.
The act of 1880 (Pamph. L., p. 218, § 13) entitled “An act for the prevention of cruelty to animals” gives jurisdiction to any justice of the peace, district Court or police magistrate of the county or city.
The act of 1898 (Pamph. L., p. 556), which is a revision of the District Court act, provides, by section 30, that every suit to recover a penalty not exceeding $300 shall be cognizable in a District Court of this state.
Section 31 provides that no justice of the peace, or court of small causes, shall have jurisdiction over any cause or' proceedings cognizable before a District Court where the *87defendant resides within the limits of any city where a District Court is established.
The state constitution provides that the legislature may alter or abolish inferior courts (of which the court held by a justice of the peace is one) as public good shall require.
The power of the legislature to deprive a justice of the peace of the jurisdiction conferred upon him by the act of 1880 is unquestionable.
The judgment below must be set aside.